ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/21/2022 has been entered in full.

Response to Arguments
Applicant has amended the claims in response to the grounds of rejection set forth in the prior Office action. As the amendments overcome the pending grounds of rejection, the rejections are hereby withdrawn. There are no further pending objections or rejections. Accordingly, this application is in condition for allowance

Allowable Subject Matter
Claims 1, 5-11, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance. The claimed features of original claim 4 and 14 which is included in claim 1 and 11 respectively after the applicant’s amendment, in combination with the remainder of the limitations of the claims, are neither anticipated nor obvious in view of the prior art of record. The claimed features of original claim 6 and 16 which now includes the features of claim 1 and 11 respectively as an independent claim after the applicant’s amendment, in combination with the remainder of the limitations of the claims, are neither anticipated nor obvious in view of the prior art of record.

Regarding original claim 4, the cited art of record does not teach or suggest generating four rectangle boxes of a pre-determined size for each respective polygon point of the plurality of selected polygon points within the context of the remaining features of independent claim 1.
The combination of Liang in view of Magistri in further view of Liu does not expressly disclose generating four rectangle boxes of a pre-determined size for each respective polygon point of the plurality of selected polygon points.
Liang teaches generating two anchor boxes with fixed size (Liang, Section 3.2), but the boxes are not generated for each respective polygon point of the plurality of selected polygon points. Liu teaches selecting polygon points out of the BEV polygon points and the selected points are applied to construct the bounding boxes (Liu, Fig. 1, Fig. 2, and Section 2.1), but Liu does not expressly disclose generating four rectangle boxes of a pre-determined size. Therefore claim 1 which incorporates the features of claim 4 is allowed for reciting generating four rectangle boxes of a pre-determined size for each respective polygon point of the plurality of selected polygon points.

Regarding original claim 6, the cited art of record does not teach or suggest wherein the information from the 2D image includes: a class label associated with the object, a classification score associated with the class label, a size of the object, an image heading himage of the object, and an image heading uncertainty             
                
                    
                        σ
                    
                    
                        i
                        m
                        a
                        g
                        e
                    
                    
                        2
                    
                
            
         associated with the image heading himage of the object, determining that the 3D object and the 2D object correspond to the same object in the environment based on the class label associated with the object, the classification score associated with the class label, and the size of the object, and receiving or determine, a tracked heading htrack of the object and a tracked heading uncertainty             
                
                    
                        σ
                    
                    
                        t
                        r
                        a
                        c
                        k
                    
                    
                        2
                    
                
            
         associated with the tracked heading htrack of the object, within the context of the remaining features of independent claim 6.
The combination of Liang in view of Magistri in further view of Liu does not expressly disclose determining that the 3D object and the 2D object correspond to the same object in the environment based on the class label associated with the object, the classification score associated with the class label, and the size of the object, and receiving or determine, a tracked heading htrack of the object and a tracked heading uncertainty             
                
                    
                        σ
                    
                    
                        t
                        r
                        a
                        c
                        k
                    
                    
                        2
                    
                
            
         associated with the tracked heading htrack of the object.
Liang teaches extracting information from the 2D image (Liang, Section 3, extract information from the nearest corresponding image features for each point in BEV space). Liang also teaches a class label associated with the object, a classification score associated with the class label, a size of the object (Liang, Section 3.2). Liu teaches an image heading himage of the object or the direction of the object (Liu, input of Algorithm 1 includes the point-clouds of object P and its approximate direction vector Dy that is obtained by the positions of the associated objects, heading means the direction it is moving to). However, combination of Liang in view of Magistri in further view of Liu does not expressly disclose determining that the 3D object and the 2D object correspond to the same object in the environment based on the class label associated with the object, the classification score associated with the class label, and the size of the object, and receiving or determine, a tracked heading htrack of the object and a tracked heading uncertainty             
                
                    
                        σ
                    
                    
                        t
                        r
                        a
                        c
                        k
                    
                    
                        2
                    
                
            
         associated with the tracked heading htrack of the object. Therefore claim 6 is allowed.

Regarding original claim 14, the cited art of record does not teach or suggest generating four rectangle boxes of a pre-determined size for each respective polygon point of the plurality of selected polygon points within the context of the remaining features of independent claim 11.
The combination of Liang in view of Magistri in further view of Liu does not expressly disclose generating four rectangle boxes of a pre-determined size for each respective polygon point of the plurality of selected polygon points.
Liang teaches generating two anchor boxes with fixed size (Liang, Section 3.2), but the boxes are not generated for each respective polygon point of the plurality of selected polygon points. Liu teaches selecting polygon points out of the BEV polygon points and the selected points are applied to construct the bounding boxes (Liu, Fig. 1, Fig. 2, and Section 2.1), but Liu does not expressly disclose generating four rectangle boxes of a pre-determined size. Therefore claim 11 which incorporates the features of claim 14 is allowed for reciting generating four rectangle boxes of a pre-determined size for each respective polygon point of the plurality of selected polygon points.

Regarding original claim 16, the prior art of record does not teach or suggest wherein the information from the 2D image includes: a class label associated with the object, a classification score associated with the class label, a size of the object, an image heading himage of the object, and an image heading uncertainty             
                
                    
                        σ
                    
                    
                        i
                        m
                        a
                        g
                        e
                    
                    
                        2
                    
                
            
         associated with the image heading himage of the object, determining that the 3D object and the 2D object correspond to the same object in the environment based on the class label associated with the object, the classification score associated with the class label, and the size of the object, and receiving or determine, a tracked heading htrack of the object and a tracked heading uncertainty             
                
                    
                        σ
                    
                    
                        t
                        r
                        a
                        c
                        k
                    
                    
                        2
                    
                
            
         associated with the tracked heading htrack of the object, within the context of the remaining features of independent claim 16.
The combination of Liang in view of Magistri in further view of Liu does not expressly disclose determining that the 3D object and the 2D object correspond to the same object in the environment based on the class label associated with the object, the classification score associated with the class label, and the size of the object, and receiving or determine, a tracked heading htrack of the object and a tracked heading uncertainty             
                
                    
                        σ
                    
                    
                        t
                        r
                        a
                        c
                        k
                    
                    
                        2
                    
                
            
         associated with the tracked heading htrack of the object.
Liang teaches extracting information from the 2D image (Liang, Section 3, extract information from the nearest corresponding image features for each point in BEV space). Liang also teaches a class label associated with the object, a classification score associated with the class label, a size of the object (Liang, Section 3.2). Liu teaches an image heading himage of the object or the direction of the object (Liu, input of Algorithm 1 includes the point-clouds of object P and its approximate direction vector Dy that is obtained by the positions of the associated objects, heading means the direction it is moving to). However, the combination of Liang in view of Magistri in further view of Liu does not expressly disclose determining that the 3D object and the 2D object correspond to the same object in the environment based on the class label associated with the object, the classification score associated with the class label, and the size of the object, and receiving or determine, a tracked heading htrack of the object and a tracked heading uncertainty             
                
                    
                        σ
                    
                    
                        t
                        r
                        a
                        c
                        k
                    
                    
                        2
                    
                
            
         associated with the tracked heading htrack of the object. Therefore claim 16 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENISE G ALFONSO/Examiner, Art Unit 2663                                                                                                                                                                                                        
/SEAN M CONNER/Primary Examiner, Art Unit 2663